DETAILED ACTION
In view of the pre-appeal brief filed on June 15th, 2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Jessica Han/           Supervisory Patent Examiner, Art Unit 2896                                                                                                                                                                                             

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,620,328 (Cook) in view of US 2013/0066209 (Matsuda).
Regarding claim 1, Cook discloses a beam splitter for generating a plurality of charged particle beamlets from a charged particle source, comprising: a plurality of beamlet deflectors, which each pass a beamlet along an optical axis, including a first deflector for passing a first beamlet and a second deflector for passing a second beamlet (‘a first multipole device for influencing the first beamlet of charged particles, and a second multipole device for influencing the second beamlet of charged particles’ 2:63-65); wherein each beamlet deflector includes a low order element and a corresponding high order element (‘The first multipole device includes a first electrostatic deflector with at least two deflector electrodes for deflecting the first beamlet by a first deflection angle with respect to the first optical axis and an electrostatic corrector with at least four corrector electrodes to compensate for an aberration of the first beamlet’ 2:67-3:6); wherein each low order element has fewer electrodes than each corresponding high order element (‘The first multipole device includes a first electrostatic deflector with at least two deflector electrodes for deflecting the first beamlet by a first deflection angle with respect to the first optical axis and an electrostatic corrector with at least four corrector electrodes to compensate for an aberration of the first beamlet’ 2:67-3:6); and each low order element is one of a plurality of low order elements that are arranged on a first substrate (‘at least two deflector electrodes’ 3:2); and each corresponding high order element is one of a plurality of high order elements (‘at least four corrector electrodes’ 3:4-5) that are arranged on a second substrate (‘In some embodiments, only all corrector electrodes may be held on a common substrate, and the deflector electrodes may be held on a further support.’ 14:54-57).
Cook does not specifically disclose a plurality of first voltage conductive lines connected respectively to each low order element; and a plurality of second voltage conductive lines connected respectively to each high order element, wherein the first voltage conductive lines have a larger cross section than the second voltage conductive lines.  Matsuda discloses a substrate with upper and lower electrodes (multiple figures, elements 20 & 50) where the upper and lower electrodes are both connected to voltage conductive lines (multiple figures, elements 22 and 52), with the voltage conductive lines connected to the upper electrode having a larger cross section than portions of the voltage lines connected to the lower electrode (‘With such an ultrasonic transducer 1, it is necessary to arrange a plurality of lower electrode wires 222 between the piezoelectric elements 10 when forming the lower electrode wire section 22 on the substrate 11 and the width dimensions of the lower electrode wires 222 are restricted, thus causing the electrical resistance thereof to increase.’ P 76).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Cook to include the voltage connecting lines of Matsuda to apply the voltage to the electrodes of the higher and lower order elements.  It would further have been obvious to make the voltage lines to the lower order element have a larger cross section to reduce unwanted electrical resistance, as disclosed in Matsuda (‘Since the electrical resistance of the lower electrode wire section decreases as the line width dimension increases, it is preferable for the line width of the lower electrode wire section to be larger.’ P 21, whereas such desirable width is not possible for the higher order element connecting lines because more elements means more wires, and there is the same amount of space so the wire width is more restricted, as in Matsuda ‘there are cases in which sufficient space cannot be secured and the line width of the lower electrode wire must be made narrower than the element connecting wire due to the relationship with respect to other elements and the wiring patterns of those elements’ P 21).
Regarding claim 2, Cook in view of Matsuda discloses the beam splitter of claim 1, wherein each low order element is a first voltage element (‘at least two deflector electrodes’ 3:2) and each corresponding high order element is a second voltage element (‘at least four corrector electrodes’ 3:4-5).  Cook does not specifically disclose that the second voltage element is configured for a lower voltage than the first voltage element, however it is well known that deflection requires a higher voltage than correction, therefore it would have been obvious to configure the second voltage element for a lower voltage.
Regarding claim 3, Cook in view of Matsuda discloses the beam splitter of claim 1, wherein the first substrate has a plurality of apertures, in a plane perpendicular to the optical axis, aligned with the centers of each beamlet deflector (fig. 2, elements 228 & 229, wherein ‘all corrector electrodes may be held on a common substrate’ 14:55-56).
Regarding claim 4, Cook discloses the beam splitter of claim 1, Cook discloses the beam splitter of claim 1, wherein each low order element has an aperture aligned to a corresponding aperture of each corresponding high order element (all figures, element 229 or unlabelled).
Regarding claim 5, Cook in view of Matsuda discloses the beam splitter of claim 1, Cook discloses the beam splitter of claim 1, wherein each low order element and each high order element is an electrostatic element (‘The first multipole device includes a first electrostatic deflector with at least two deflector electrodes for deflecting the first beamlet by a first deflection angle with respect to the first optical axis and an electrostatic corrector with at least four corrector electrodes to compensate for an aberration of the first beamlet’ 2:67-3:6).
Regarding claim 6, Cook in view of Matsuda discloses the beam splitter of claim 1, wherein the first deflector includes a first low order element aligned with a first high order deflector element; and the second deflector includes a second low order element aligned with a second high order element (fig. 6 & 7).
Regarding claim 7, Cook in view of Matsuda discloses the beam splitter of claim 1, wherein each low order element is configured to apply a deflection to each respective beamlet; and each high order element is configured to correct aberrations of each respective beamlet (‘The first multipole device includes a first electrostatic deflector with at least two deflector electrodes for deflecting the first beamlet by a first deflection angle with respect to the first optical axis and an electrostatic corrector with at least four corrector electrodes to compensate for an aberration of the first beamlet’ 2:67-3:6).
Regarding claim 8, Cook in view of Matsuda discloses the beam splitter of claim 1, wherein each low order element is a dipole element (‘In some embodiments, the electrostatic deflection field may be a dipole field.’ 18:28-29, see also fig. 1B, 4, and 6); and each high order element is configured to generate a multipole greater than a dipole (‘In some embodiments, the electrostatic correction field may be a quadrupole field, an octupole field, or an even higher order multipole field, e.g. a 12-pole field, a 14-pole field, or a 20-pole field.’ 18:29-32).
Regarding claim 9, Cook in view of Matsuda discloses the claimed invention, except it does not specifically disclose that the plurality of first voltage conductive lines is configured for a higher voltage than the plurality of second voltage lines.  However, Cook discloses that the low order elements are used for deflection and the high order elements for correction (‘The first multipole device includes a first electrostatic deflector with at least two deflector electrodes for deflecting the first beamlet by a first deflection angle with respect to the first optical axis and an electrostatic corrector with at least four corrector electrodes to compensate for an aberration of the first beamlet’ 2:67-3:6).  It is well known that deflection requires a higher voltage than correction, therefore it would have been obvious to configured the first voltage conductive lines for a higher voltage.
Regarding claim 11, Cook in view of Matsuda discloses the beam splitter of claim 1, wherein a footprint of each beamlet deflector in a plane perpendicular to the optical axis is less than 4 mm2 (‘The distance between the centers of two adjacent multipole devices of the array may be less than 5 mm, particularly less than 3 mm, more particularly less than 2 mm, in a sectional plane perpendicularly intersecting the main propagation direction M.’ 14:48-52).
Regarding claim 12, Cook in view of Matsuda discloses the beam splitter of claim 1, wherein each low order element is longer than each corresponding high order element along the optical axis (fig. 1A, 1C, 2-6).
Regarding claim 13, Cook in view of Matsuda discloses the beam splitter of claim 1, wherein along the optical axis, the length of each low order element is more than 100 µm (‘The first section may have a length L1 of more than 250 µm or more than 500 µm.’ 18:40-41), and the length of each corresponding high order element is less than 200 µm (‘The second section may have a length L2 of less than 500 µm, particularly less than 10 µm.’ 18:41-42).
Regarding claim 14, Cook in view of Matsuda discloses the beam splitter of claim 1, wherein a center-center spacing between the beamlet deflectors in a direction perpendicular to the optical axis is less than 2 mm (‘The distance between the centers of two adjacent multipole devices of the array may be less than 5 mm, particularly less than 3 mm, more particularly less than 2 mm, in a sectional plane perpendicularly intersecting the main propagation direction M.’ 14:48-52).
Regarding claim 15, Cook in view of Matsuda discloses the beam splitter of claim 1, wherein each low order element is a dipole element, the electrodes facing each other with the aperture between (all figures, elements 112 and 114).  Cook does not disclose that one of the electrodes is ground.  However, electrostatic dipoles with one electrode at ground are well known in the art.  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to substitute a ground electrode for one of the charged electrodes of Cook to reduce the power consumption, since ground voltages does not require any power to create.
Regarding claim 16, Cook in view of Matsuda discloses the beam splitter of claim 1, wherein each low order electrode is one of a pair of dipole electrodes and is shaped like a segment of a ring for minimizing higher order aberrations (fig. 4, elements 112 & 114).
Regarding claim 17, Cook in view of Matsuda discloses the beam splitter of claim 1, further comprising a conductive layer coated on a side of the beam splitter for facing the charged particle source (‘A conductor or semiconductor layer 227 arranged on an upstream side of the insulator layer 225 may prevent surfaces charges of blocked beam portions to accumulate on an upstream main surface of the electrostatic corrector.’ 11:22-26). Cook does not disclose that this conductive layer is a metal film.  However, metal films are well known in the art and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to use a metal film because metals are good conductors.
Regarding claim 18, Cook in view of Matsuda discloses the beam splitter of claim 1, wherein each beamlet deflector further comprises a plurality of third deflecting elements; wherein each high order element is an octupoles (‘In some embodiments, the electrostatic correction field may be a quadrupole field, an octupole field, or an even higher order multipole field, e.g. a 12-pole field, a 14-pole field, or a 20-pole field.’ 18:29-32).
Regarding claim 20, Cook in view of Matsuda discloses a charged particle beam device for sample inspection with a plurality of charged particle beamlets, comprising: a charged particle source, followed by a beam splitter according to claim 1 (fig. 7, elements 2, 3, and 6), directing the beamlets through a second beam splitter (fig. 7, element 13), and a scanner and an objective lens in that order (fig. 7, elements 12 and 10), wherein the objective lens is configured to focus the beamlets on a sample placed on a movable stage of the charged particle beam device (fig. 7, elements 7 and 8), and collect signal charged particles, and the second beamsplitter directs the collected signal charged particles to a detector (fig. 7, elements 13 & 9); the charged particle beam device further including a controller which is communicatively coupled to the scanner, deflector, detector, and beam splitter (inherent, a controller is needed to apply the voltages and process the signal).
Cook does not disclose either a collimating lens or a deflector for deflecting the beamlets generated by the beam splitter.  However, both collimating lenses and deflectors are well known in the art.  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Cook to include a collimating lens so that the beam is collimated, reducing beam divergence.  It would also have been obvious to include an additional deflector so that the beamlets could be re-deflected is needed.
Regarding claim 21, Cook in view of Matsuda discloses a method of generating a plurality of charged particle beamlets, comprising: directing a single beam of charged particles to a beam splitter according to claim 1 (fig. 7, element 14, and as applied to claim 1 above), applying a low order electrical field to the charged particles with the low order element to deflect the charged particles (‘deflecting the beamlet via deflector electrodes’ 15:41-42), applying a high order electrical field to the charged particles with the high order element to correct aberrations (‘Influencing a beamlet includes at least correcting aberrations of the beamlet via corrector electrodes of an electrostatic corrector’ 15:39-40), and generating a plurality of charged particle beamlets as the charged particles pass through a plurality of apertures aligned with the centers of each beamlet deflector (‘After leaving the charged particle source 2, the generated charged particle beam 14 may pass through aperture openings of a substrate having multiple aperture openings 5A, 5B.’ 16:15-18).
Regarding claim 22, Cook in view of Matsuda discloses the beam splitter of claim 1, wherein the second substrate is spaced apart from the first substrate along the optical axis (‘The deflector electrodes may be arranged at a distance D from the corrector electrodes along the optical axis.’ 5:56-58).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2896